               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KENNETH R. REID, et al.,                   :    Civil No. 1:16-cv-1403
                                           :
                   Plaintiffs,             :
                                           :
             v.                            :
                                           :
WARDEN J. EBBERT, et al.,                  :
                                           :
                   Defendants.             :    Judge Sylvia H. Rambo

                                     ORDER

      In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED AS FOLLOWS:

   1) The report and recommendation of the magistrate judge (Doc. 130) is adopted

      in part and denied in part.

   2) Summary judgment is GRANTED in favor of the defendants and the

      complaint is dismissed in its entirety.

   3) The court declines to issue a certificate of appealability as appeal taken from

      this order is deemed frivolous and not taken in good faith;

   4) The Clerk of Court is directed to close this file.



                                                   s/Sylvia H. Rambo
                                                   SYLVIA H. RAMBO
                                                   United States District Judge

Dated: January 10, 2019
